Citation Nr: 1807034	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-22 273	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes and posttraumatic stress disorder (PTSD), and herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to a heart disability, herbicide exposure, and service-connected diabetes and PTSD.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding has been associated with the claims file.  In May 2016, the Board remanded the appeal for additional development. 

The issues of entitlement to service connection for heart disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran has been diagnosed with bilateral hearing loss and was exposed to acoustic trauma during active duty, the most probative evidence of record attributes his current hearing loss disability to a non-service related cause.

2.  Although the Veteran has been diagnosed with tinnitus and was exposed to acoustic trauma during active duty, the most probative evidence of record attributes his current tinnitus disability to a non-service related cause. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017). 

2.  The criteria to establish service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss

The Veteran seeks service connection for bilateral hearing loss.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012).  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a disability based on hearing loss exists is governed by 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the Veteran has been diagnosed with bilateral hearing loss and was exposed to acoustic trauma during his active duty service; this satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

Regarding the final element of causation, the Board observes that the Veteran also was exposed to post-service acoustic trauma.  See VA Examination, 9-10 (Jan. 23, 2012) (noting that the Veteran worked many years in a printing factory without being required to wear hearing protection until the later years of the job.).  A fair reading of his VA examination report in its entirety leaves the reasonable impression that the examiner felt that this significant post-service exposure to acoustic trauma, combined with the onset of the disability occurring 20 years after active duty service, indicated that the bilateral hearing loss was not likely caused by the Veteran's active duty service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole).  

Although the Veteran has submitted a private medical opinion suggesting that his hearing loss was caused by his military career, the opinion did not appear to consider his significant post-service exposure to acoustic trauma.  See Private Medical Opinion, 1 (June 23, 2014).  Whereas the private opinion was based on insufficient facts, the Board finds that it has extremely limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In these circumstances, the Board finds that the greater weight of the evidence is against the claim, and the appeal must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for tinnitus

The Veteran seeks service connection for tinnitus.  He has been diagnosed with tinnitus and was exposed to acoustic trauma during his active duty service; this satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

Regarding the final element of causation, the Board acknowledges that the Veteran reported an onset of tinnitus decades following active duty service.  See VA Examination, 14 (Jan. 23, 2012).  As previously discussed, the Veteran experienced significant post-service exposure to acoustic trauma.  See id. at 9-10.  The competent medical evidence of record clearly establishes that there is "no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure," rather it has "an immediate onset after significant noise exposure."  See, e.g., id. at 14.  A fair reading of his VA examination report in its entirety leaves the reasonable impression that the examiner felt that this significant post-service exposure to acoustic trauma, combined with the reported onset of the disability occurring decades after active duty service, indicated that the tinnitus was not likely caused by the Veteran's active duty service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole).  

Although the Veteran has submitted a private medical opinion suggesting that his tinnitus was caused by his military career, the opinion did not appear to consider his significant post-service exposure to acoustic trauma.  See Private Medical Opinion, 1 (June 23, 2014).  Whereas this opinion was based on insufficient facts, the Board finds that it has extremely limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In these circumstances, the Board finds that the greater weight of the evidence is against the claim, and the appeal must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

Regarding the Veteran's claimed hypertension, the Veteran now posits that it may have been caused or aggravated by his service-connected PTSD, which has not been adequately addressed by his VA examinations of record.  See Supplemental Claim, 1 (Mar. 16, 2017).  

As in the Board's prior remand, the heart disability claim is deferred pending the outcome of the hypertension claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.  This effort should be documented.  

2.  Refer the file to an appropriate person for an opinion that addresses whether it is at least as likely as not that the Veteran's service-connected PTSD, caused the Veteran's hypertension, or aggravated (increased its severity beyond natural progression) the Veteran's hypertension.  

A complete rationale for the conclusions expressed should be provided.  

3.  Then, re-adjudicate the claims.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


